Case

1:20-cv-00170-LMB-JFA

Muna AbSuyid, et. al., Plaintiff(s)
v3.

Khalifa

Hier, et. al., Defendant(s)

 

 

 

Document 13 Filed 03/09/20 Page 1 of 1 PagelD# 75

Service of Process by
APS International, Ltd.
1-800-328-7171

APS Iaternationat Plaza
7800 Glenroy Road
Minneapolis, MN 55439-3122

APS File #; 1567620601

AF PIDAVIT OF DUE AND DILIGENT ATTEMPT

   
    

 
  

a _—

NG) LRAT)

"ae
SS ee

 

 

 

 

 

 

    

 

ibya.

 

. Service of Process on:
WIGGIN & DANA —Khalifa Hifter
Court Case No. 1:20-cv-00170
265 Church Street
PO Box 1832
New Haven, CT 06508
$ .
~---Gustomer-File-——-284] 18-4———______
‘State of: _v. C ‘ ss.
County of: ASV Aa, tor"
Name of Server: NAV] Kh S . Vetter , undersigned, being duly sworn, deposes and says
that at all times mentioned herein, she was of legal age and was not a party to this action;
Documents Served: the undersigned attempted to serve the documents described as:
Summons and Complaint and Civil Cover Sheet
Service of Process on: | The undersigned attempted to serve the documents on
Khalifa Hifter
and after due and diligent efforts, was unable to effect service.
Attempts: The following is a list of the attempts made to effect service: |
Dara TinetAddres Attempted: 420 Course Street, NE, Vienna, VA 22180-3626 on AlQ4/Q020 at 4 ‘AO
Reaton for Non-Service:
Dates/Time/Address Attempted: YU AG O
Reason for Non-Service:
Dates/Time/Address Atternpted:
Reason for NonService:

Signature of Server:

 

"_! Based upon the above stated facts, Affiant believes the defendant is avoiding service.

. of perjury os and swom to “ite me this

 

Signature of Server

 

APS International, Ltd.

Amar 0 , 20 a 0
7 _—
Notary Ogg (Commission Expires}
ANGELA H. CROSON
NOTARY PUBLIC DISTRICT OF COLUMBIA
eenntttinng, Hy Commission Expires March 31, 2024

ss 78 ON on

> io *. 5,
2 Sex “BL ce” *e, wef.

oe

x: , Tt
oe 9 yt
Lim eS tnt:
e : omy. oat
ORS ? 24:
Deh mo
